United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2087
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Arkansas.
Candace K. Wood,                          *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: May 7, 2001
                                Filed: May 8, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        Candace K. Wood embezzled money from her former employer by preparing and
submitting fraudulent contractor-reimbursement claims for payment. She was the sole
supervisor over the employees responsible for assessing and preparing the claims. She
later pleaded guilty to five counts of mail fraud, in violation of 18 U.S.C. §§ 1341-1342
(1994), and one count of money-laundering, in violation of 18 U.S.C. § 1957 (1994).
At sentencing, over Wood’s objection, the District Court1 imposed an abuse-of-trust


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
enhancement under U.S. Sentencing Guidelines Manual § 3B1.3 (2000), and sentenced
Wood to serve concurrent terms of forty-one months imprisonment and three years
supervised release on each count, and to pay restitution. On appeal Wood challenges
the abuse-of-trust enhancement, arguing that her supervisors placed unwarranted trust
in her.

       Having carefully reviewed the record, see United States v. Baker, 200 F.3d 558,
563 (8th Cir. 2000) (standard of review), we conclude the District Court did not
erroneously apply the enhancement; Wood held a position of private trust which she
used to both facilitate and conceal the fraudulent claims. See U.S.S.G. § 3B1.3; United
States v. Gjerde, 110 F.3d 595, 605 (8th Cir.), cert. denied, 522 U.S. 949 (1997);
United States v. Brelsford, 982 F.2d 269, 272 (8th Cir. 1992).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-